IN THE SUPREME COURT OF IOWA
                                   No. 08–1700

                          Filed February 13, 2009


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MARC WILLIAM CASEY,

      Respondent.



      On review of the report of the Grievance Commission.



      Grievance Commission in disciplinary proceeding recommends

suspension     of   respondent’s    license   to   practice   law.   LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Marc W. Casey, Dyersville, pro se.
                                           2

PER CURIAM.

       This matter comes before the court on the report of a division of

the Grievance Commission of the Supreme Court of Iowa. See Iowa Ct.

R. 35.10.      The Iowa Supreme Court Disciplinary Board alleged the

respondent, Marc Casey, violated ethical rules by neglecting client

matters, failing to timely disburse funds, misrepresenting the status of

an estate to the court, prematurely taking probate fees, and failing to

cooperate with the Board.           The Grievance Commission found Casey

violated the Iowa Code of Professional Responsibility for Lawyers and the

Iowa Rules of Professional Conduct and recommended that we suspend

Casey’s license to practice law for a period of two months.1 Upon our

respectful consideration of the findings of fact, conclusions of law, and

recommendation of the Commission, we find the respondent committed

several ethical violations and suspend his license to practice law

indefinitely with no possibility of reinstatement for three months.

       I. Standard of Review.

       Our review of attorney disciplinary proceedings is well established.

We review such proceedings de novo. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Gottschalk, 729 N.W.2d 812, 815 (Iowa 2007).                     We give the
Commission’s findings and recommendations respectful consideration,

but are not bound by them. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Isaacson, 750 N.W.2d 104, 106 (Iowa 2008). The burden is on the Board

to prove attorney misconduct by a convincing preponderance of the

evidence. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Conrad, 723 N.W.2d
791, 792 (Iowa 2006).


       1The  Iowa Rules of Professional Conduct became effective July 1, 2005,
replacing the Iowa Code of Professional Responsibility for Lawyers. Some of the
conduct in this case occurred before the effective date of the new rules and some after.
                                         3
      This burden is less than proof beyond a reasonable doubt,
      but more than the preponderance standard required in the
      usual civil case. Once misconduct is proven, we “may
      impose a lesser or greater sanction than the discipline
      recommended by the grievance commission.”

Id. (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674
N.W.2d 139, 142 (Iowa 2004)).

      II. Factual Background and Prior Proceedings.

      Casey has been an attorney for thirty-four years and is currently

practicing law in Dyersville, Iowa. The charges in this disciplinary action

stem from Casey’s representation of clients in a personal injury case and

a probate matter.

      A. Trenkamp Personal Injury Action. On May 13, 2001, Susan

Trenkamp was allegedly injured when a porch post fell, hitting her on the

head. Trenkamp engaged Casey to represent her. They had no written

or oral fee agreement. On May 12, 2003, Casey filed a personal injury

claim against the property owners on Trenkamp’s behalf.

      After the petition was filed, Casey did little to advance the case. He

did not file any requests for discovery and took no depositions in the

matter. Moreover, he failed to respond to numerous letters and discovery

requests by defense counsel. This inaction resulted in opposing counsel

filing a motion to compel and, subsequently, a motion for sanctions.

Casey also failed to keep Trenkamp advised of the status of her claim

and did not inform Trenkamp of an impending trial until a few days

before the trial was scheduled to start. On the day of trial, September 1,

2004, the case was settled on the courthouse steps for $20,000.

According to Trenkamp, Casey advised her at that time that he would not

charge her any fee if she settled, but that she would have to pay him on

an hourly basis if they went to trial.
                                    4

      Although the defendants’ insurer sent a settlement check to Casey

on September 13, 2004, Casey failed to promptly dismiss the case. On

December 27, 2004, after the court had granted several continuances,

Casey had the plaintiff’s case dismissed. Even then, Casey failed to pay

out the settlement proceeds to the plaintiff until June 20, 2005, over

nine months after the settlement check was received by Casey.

Moreover, although his trust account shows checks were issued in 2005

on his client’s behalf for court costs and to satisfy a subrogation claim

made by Trenkamp’s medical insurance provider, Wellmark, these

payments were not received by the payees.      In 2006, Trenkamp was

notified by the State of Iowa that her income tax refund would be

withheld pending payment of court costs.     Thereafter, Casey paid the

court costs.   On April 27, 2007, after Wellmark threatened to offset

future medical benefits due the Trenkamp family, Casey paid the $4000

subrogation claim from his client trust account, two-and-a-half years

after the settlement check was received.

      B. Schockemoehl Estate. In March 2004, Casey was retained as

the attorney for the coexecutors of Magdalen Schockemoehl’s estate. The

coexecutors were two of Magdalen’s sons. Magdalen had five children.

      Although Casey filed the necessary papers opening the estate, his

representation in the probate matter was plagued by delay.             On

January 31, 2006, Casey advised the district court that he would have

the estate resolved in thirty days. This did not happen, and the district

court certified the matter as delinquent and ordered a show-cause

hearing as to why the coexecutors should not be removed from their

positions. After reassurances from Casey and the coexecutors that they

would move expeditiously in closing the estate, the court did not remove

the coexecutors.
                                     5

      On June 26, 2006, the court signed an order approving the final

report and discharging the coexecutors subject to payment of remaining

court costs and documentation that the bequest for Catholic masses had

been paid. On September 20, 2006, the coexecutors sought to reopen

the estate when it was determined Magdalen’s interest in certain real

property had not been properly transferred. The coexecutors hired a new

attorney to assist them in this endeavor.         Although the coexecutors

believed the estate was closed on June 26, 2006, it was discovered that

the district court’s contingency—documentation of the payment of the

bequest for masses—had never been complied with, and therefore, the

estate had never closed. Once these matters were addressed and the real

estate was sold, the estate was finally closed.

      The Board, having been notified of the delinquency under the

probate rules, sent letters to Casey on April 5, 2006, May 16, 2006, and

July 13, 2006, regarding his dilatory handling of the matter.       Casey

failed to respond to these inquiries.     During its investigation of the

delinquency issue, the Board uncovered other matters of concern.

Documents revealed Casey misrepresented the decedent’s marital status

to the court and to the Iowa Department of Revenue and Finance.

Papers prepared, signed, and filed by Casey with the court erroneously

stated Magdalen did not have a spouse when, in fact, Magdalen had a

surviving spouse, William Schockemoehl, to whom Magdalen’s will

bequeathed $5000. Casey also prepared tax documents that erroneously

stated Magdalen had no surviving spouse. The erroneous court and tax

documents were also signed by the coexecutors. In addition, Casey did

not give William the required notice regarding taking under the will. See

Iowa Code §§ 633.237, .304 (2003). William was not paid his bequest

under the will while Casey was the attorney for the estate, although he
                                      6

eventually did take under the will after representation of the estate was

undertaken by another attorney.

      The Board also discovered that, on April 7, 2006, Casey took his

entire fee for the probate matter and placed it in his firm’s operating

account before the final report was filed on May 31, 2006. This action

was contrary to the district court’s order, which stated the fees were to

be paid consistent with Iowa Supreme Court Probate Rule 7.2. See Iowa

Ct. R. 7.2(4) (requiring final report be filed prior to attorney receiving the

second half of his or her legal fees in a probate matter).

      C. Disciplinary Board’s Complaint.         On January 4, 2008, the

Board filed a two-count complaint against Casey. Count I involved the

Trenkamp personal injury lawsuit, and Count II concerned the

Schockemoehl estate. The complaint was amended on June 4, 2008, to

add additional claims to Count II.

      With regard to Count I, the Board alleged Casey’s actions in the

Trenkamp matter constituted neglect, failure to promptly disperse

proceeds, and failure to respond to a disciplinary inquiry in violation of

the Iowa Code of Professional Responsibility for Lawyers DR 6–101(A)(2)

and (3) (“A lawyer shall not . . . [h]andle a legal matter without

preparation adequate in the circumstances [or] neglect a client matter.”);

DR 7–101(A) (“A lawyer shall not intentionally fail to seek the lawful

objectives of a client . . . .”); and DR 1–102(A)(1), (4), (5), and (6) (“A

lawyer shall not violate a disciplinary rule[,] . . . [e]ngage in conduct

involving dishonesty, fraud, deceit, or misrepresentation[,] . . . [e]ngage in

conduct that is prejudicial to the administration of justice[,] [and]

[e]ngage in any other conduct that adversely reflects on the fitness to

practice law.”). To the extent Casey’s actions occurred after the adoption

of the Iowa Rules of Professional Conduct on July 1, 2005, the Board
                                        7

contended Casey violated Iowa Rules of Professional Conduct 32:1.15(d)

(“[A] lawyer shall promptly deliver to the client or third person any funds

or other property that the client or third person is entitled to receive

. . . .”); 32:8.1 (“[A] lawyer . . . shall not . . . knowingly fail to respond to a

lawful demand for information from [a] . . . disciplinary authority . . . .”);

32:8.4(a), (c), and (d) (“It is professional misconduct for a lawyer to . . .

violate . . . the Iowa Rules of Professional Conduct[,] . . . engage in

conduct involving dishonesty, fraud, deceit, or misrepresentation, [and]

engage in conduct that is prejudicial to the administration of justice[.]”);

and 32:1.4 (“A lawyer shall . . . reasonably consult with the client about

the means by which the client’s objectives are to be accomplished[,] keep

the client reasonably informed about the status of the matter[,] [and]

promptly comply with reasonable requests for information[.]”).

      With regards to Count II, the Schockemoehl estate, the Board

alleged    Casey’s    actions    constituted     neglect,    misrepresentation,

premature taking of fees, and failure to respond in violation of DR 6–

101(A); DR 7–102(A)(3), (5), (7), and (8) (“[A] lawyer shall not . . . [c]onceal

or knowingly fail to disclose that which the lawyer is required by law to

reveal[,] . . . [k]nowingly make a false statement of law or fact[,] . . .

[c]ounsel or assist a client in conduct that the lawyer knows to be illegal

or fraudulent[,] [or] [k]nowingly engage in other illegal conduct or

conduct contrary to a disciplinary rule.”); and DR 1–102(A)(1), (3), (4), (5),

and (6) (subsection (3) prohibits a lawyer from “[e]ngag[ing] in illegal

conduct involving moral turpitude”). Again, to the extent Casey’s actions

occurred after July 1, 2005, the Board contended his actions violated

rules 32:1.1 (requiring competent representation); 32:1.2(d) (“A lawyer

shall not counsel a client to engage, or assist a client, in conduct that the

lawyer knows is criminal or fraudulent . . . .”); 32:1.3 (“A lawyer shall act
                                     8

with reasonable diligence and promptness in representing a client.”);

32:1.5(a) (“A lawyer shall not . . . violate any restrictions imposed by law

[on fees].”); 32:1.15(c) (“A lawyer shall deposit into a client trust account

legal fees and expenses that have been paid in advance, to be withdrawn

by the lawyer only as fees are earned or expenses incurred.”); 32:3.3(a)(1)

(“A lawyer shall not knowingly . . . make a false statement of fact or law

to a tribunal or fail to correct a false statement of material fact . . .

previously made to the tribunal by the lawyer.”); and 32:8.4(a), (c), and

(d).

       D. Grievance Commission Findings and Conclusions. Although

Casey answered the initial complaint with a general denial of any

violation, he did not file a timely answer to the amended complaint. This

omission resulted in an order from the Commission relieving the Board of

any further burden of proof on the additional claims. See Iowa Ct. R.

36.7 (failure to file an answer within the specified time results in the

admission of allegations contained within the complaint).        Casey also

failed to respond to discovery responses, and therefore, the Commission

imposed sanctions precluding Casey from offering exhibits, testifying, or

calling witnesses regarding claims contained in the amended complaint.

       Irrespective of these orders, Casey was permitted to testify at the

disciplinary hearing. With the exception of the fee agreement, Casey did

not refute the Board’s evidence in the Trenkamp matter. On that issue,

Casey denied offering to waive the fee contingent upon Trenkamp’s

agreement to settle and forego a trial.        Furthermore, although he

acknowledged that he did not pursue the matter as he should have, in

his defense, Casey contended Trenkamp was a difficult client who was

not realistic about the merits of her case. Casey also asserted his belief
                                        9

the $20,000 settlement was fair. Casey had no explanation, however, for

the untimely disbursement of the settlement funds.

      With    regards    to   the     Schockemoehl     estate,     Casey      again

acknowledged that he made mistakes in the handling of the estate.

Casey admitted that, when he became aware of a surviving spouse, he

took no action to amend the documents filed with the court or

department.     He attributed this misstep to difficulties between the

coexecutors and to their advising him—Casey—that “there was no jointly

or commonly owned property” between the decedent and the surviving

spouse, their stepfather.     Casey also acknowledged taking the entire

probate fee prior to the filing of the final report.

      Based     upon    the   evidence      and   testimony      presented,     the

Commission concluded the Board proved by a convincing preponderance

of the evidence the allegations made in Counts I and II. Specifically, the

Commission concluded the Board proved Casey neglected the Trenkamp

and Schockemoehl matters in violation of DR 6–101(A)(2) and (3) and

rules 32:1.3 and 32:1.15(d).        The Commission also found that Casey’s

misrepresentations in the Schockemoehl estate constituted violations of

DR 1–102(A)(4) and rules 32:3.3(a)(1) and 32:8.4(c).          The Commission

determined his premature taking of probate fees was a violation of Iowa

Court Rule 7.2(4). Casey’s failure to respond to the Board’s inquiries, all

occurring after July 1, 2005, violated rules 32:8.1(b) and 32:8.4(d). The

Commission further concluded a two-month suspension of Casey’s law

license was warranted.

      III. Ethical Violations.

      A. Count I. Our rules of ethics do not define neglect, but “it has

generally been recognized to involve indifference and a consistent failure

to perform those obligations that a lawyer has assumed, or a conscious
                                    10

disregard for the responsibilities a lawyer owes to a client.”        Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549,

551 (Iowa 2004). “It is a form of professional incompetence that often

involves procrastination, such as a lawyer doing little or nothing to

advance the interests of a client after agreeing to represent the client.”

Id.

      The evidence in this case supports the Commission’s conclusion

that Casey neglected the Trenkamp personal injury matter, and in so

doing, he failed to advance the interests of his client. Despite frequent

prompting from defense counsel, Casey failed on multiple occasions to

respond to requests for discovery.       He also failed to keep his client

informed of the status of her claim and untimely notified her of the

upcoming trial. Such failure to communicate did not serve to advance

the client’s interests, who, having had limited discussions with Casey,

was suddenly faced with making a determination about settlement on

the courthouse steps.

      More troubling, however, is Casey’s neglect of his client once a

settlement was reached. His procrastination in obtaining a dismissal of

the claim and his untimely disbursement of the settlement proceeds had

a detrimental effect on his client’s interests. Although there was some

evidence that Casey attempted in 2005 to pay the court costs and

subrogation lien out of his client trust account, he failed to appropriately

respond to his client’s complaints that neither the court nor Wellmark

had received payment until the state sought to withhold his client’s tax

refund and Wellmark threatened to offset future medical benefits due the

Trenkamp family.     Casey’s neglect of these matters caused his client

additional stress for an unnecessarily lengthy period of time and

supports a finding by a convincing preponderance of the evidence that
                                       11

Casey violated DR 6–101(A)(3) and DR 1–102(A)(5) and (6). See Moorman,

683 N.W.2d at 551–52 (multiple acts of procrastination and indifference

to the interests of client constituted neglect and amounted to conduct

prejudicial to the administration of justice and adversely reflected upon

attorney’s fitness to practice law); see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kadenge, 706 N.W.2d 403, 408–09 (Iowa 2005)

(“[D]ilatory handling of client matters is a disservice not only to the

client, but also to the judicial system and is a violation of DR 1–

102(A)(5).”).   Because ethical rules were violated, Casey’s actions

necessarily violated DR 1–102(A)(1).

      Under the Iowa Rules of Professional Conduct, this same conduct

occurring after July 1, 2005, violated rules 32:1.3, 32:1.4, 32:1.15(d),

and 32:8.4(a) and (d).     Cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Curtis, 749 N.W.2d 694, 700 (Iowa 2008) (handling of estate by leaving it

open for a protracted period of time, together with numerous associated

violations, constituted conduct prejudicial to the administration of

justice in violation of rule 32:8.4(d)).

      We have long held that an attorney has an obligation to cooperate

with disciplinary authorities and that failure to respond to an

investigation   committee’s     request     constitutes   a   separate   act   of

misconduct subjecting the attorney to discipline. Comm. on Prof’l Ethics

& Conduct v. Horn, 379 N.W.2d 6, 8 (Iowa 1985).                Although Casey

ultimately responded to the Board’s inquiry, his response was not timely

and required additional correspondence from the Board.            Because the

Board’s investigation was instituted after July 1, 2005, Casey’s untimely

response constituted a violation of rules 32:8.1 and 32:8.4(d). See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Marks, 759 N.W.2d 328, 331 (Iowa

2009) (failure to respond to Board in a timely fashion was prejudicial to
                                   12

the administration of justice); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Adams, 749 N.W.2d 666, 669 (Iowa 2008) (failure to respond to Board

demands for information violated rule 32:8.1(b)).    However, upon our

de novo review, we find the Board failed to establish by a preponderance

of the evidence that Casey violated DR 1–102(A)(4), DR 6–101(A)(2),

DR 7–101(A), and rule 32:8.4(c) in his handling of the Trenkamp matter.

      B. Count II.   Casey’s delinquent handling of the Schockemoehl

estate, including his failure to supply the requested documentation to

close the estate, supports a finding Casey neglected the estate in

violation of DR 6–101(A)(3) and rule 32:1.3. The Board also established

by a preponderance of the evidence that Casey violated DR 7–102(A)(3),

(5), (7), and (8) and DR 1–102(A)(3) and (4) when he filed papers with the

court and the department misrepresenting the marital status of the

decedent.

      In response to the Board’s inquiry, Casey acknowledged he was

aware the decedent had a surviving spouse, but attempted to excuse his

concealment of this fact on the basis the coexecutors “informed [him]

that there was no jointly or commonly owned property.” Regardless of

this assertion, Casey had an obligation to truthfully prepare documents

filed with the court and to provide the surviving spouse with his required

notice regarding taking under the will. He had an ethical obligation not

to assist his clients—the coexecutors—in conduct he knew to be

fraudulent. See Gottschalk, 729 N.W.2d at 818 (misrepresentation to the

court in estate final report violated DR 1–102(A)(4)); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. D’Angelo, 710 N.W.2d 226, 234 (Iowa 2006)

(misrepresentations to court in estate matter constituted violations of

DR 1–102(A)(4) and DR 7–102(A)(3) and (5)); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d 288, 293 (Iowa 2002)
                                    13

(casual, reckless disregard for the truth resulting in misrepresentations

to court in estate matter constituted violation of DR 1–102(A)(4)); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Romeo, 554 N.W.2d 552,

554 (Iowa 1996) (“In relation to lawyer conduct, the term ‘moral

turpitude’   connotes   behavior   involving   ‘ “fraudulent   or   dishonest

intent.” ’ ” (quoting Comm. on Prof’l Ethics & Conduct v. Cody, 412 N.W.2d
637, 639 (Iowa 1987))). To the extent this misrepresentation continued

uncorrected after July 1, 2005, Casey violated rules 32:3.3(a)(1) and

32:8.4(c).

      Iowa Court Rule 7.2(4) restricts an attorney in a probate matter

from taking the second half of his court-approved fees until the final

report is filed. See Iowa Code §§ 633.197, .198 (2005) (requiring lawyers

and executors to obtain court approval before taking a probate fee); Iowa

Ct. R. 7.2(4). We agree that the Board has proven by a preponderance of

the evidence Casey’s conduct in taking his entire fee prior to his filing of

the final report constituted a violation of rule 32:1.5(a).         Moreover,

Casey’s failure to deposit the fee award in his trust account violated rule

32:1.15(c) (requiring an attorney to deposit unearned fees into the trust

account). Curtis, 749 N.W.2d at 701. This conduct, along with Casey’s

neglect and misrepresentations, was improper and, as such, reflects

adversely on Casey’s fitness to practice law in violation of DR 1–102(A)(6).

See Moorman, 683 N.W.2d at 553 (finding improper conduct adversely

reflects on fitness to practice law). The same conduct was prejudicial to

the administration of justice in violation of DR 1–102(A)(5) and rule

32:8.4(d). See Curtis, 749 N.W.2d at 702.

      Upon our de novo review, we further conclude that, as in the

Trenkamp matter, Casey’s failure to respond to the Board’s inquiries in

the Schockemoehl estate constituted a violation of rules 32:8.1 and
                                       14

32:8.4(d).     However, the Board’s allegation that Casey violated rule

32:1.1, relating to competence and preparedness in his representation of

the estate, is not supported by the evidence in the record.

         IV. Sanctions.

         The Commission has recommended Casey’s license to practice law

be suspended. Casey believes a public reprimand would be sufficient.

We conclude under the facts and circumstances a three-month

suspension is warranted.

         “There is no standard sanction for a particular type of misconduct,

and though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each

case.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d
437, 443 (Iowa 2007); accord Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Piazza, 756 N.W.2d 690, 699 (Iowa 2008).

                In fashioning an appropriate sanction, we consider the
         nature of the violations, the attorney’s fitness to continue in
         the practice of law, the protection of society from those unfit
         to practice law, the need to uphold public confidence in the
         justice system, deterrence, maintenance of the reputation of
         the bar as a whole, and any aggravating or mitigating
         circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland, 748 N.W.2d 498, 502

(Iowa 2008). “Specific facts and circumstances, including instances of

past disciplinary problems, often determine the discipline imposed.”

Piazza, 756 N.W.2d at 699.

         When attorney misconduct involves neglect alone, this court has

generally imposed discipline ranging from a public reprimand to a six-

month suspension.         See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Tompkins, 733 N.W.2d 661, 670 (Iowa 2007).                 “When neglect is

compounded by other misconduct, a more severe sanction may be
                                          15

required.”      Id.     An important consideration in determining the

appropriate sanction is the harm caused by the neglect. Id. We turn

now to the specific circumstances in this case.

       Although there was no evidence Trenkamp would have been able to

procure a better settlement had Casey diligently pursued her lawsuit, it

is clear Trenkamp suffered some harm from Casey’s neglect, specifically

his failure to timely disburse the proceeds from the settlement. Years

went by before Casey properly distributed the settlement to third-party

claimants. During this time, Trenkamp was forced to deal with creditors

who eventually threatened to withhold tax refunds and medical benefits.

She was also deprived of her share of the settlement for nine months.

Likewise, Casey’s neglect in failing to promptly and properly close the

Schockemoehl estate resulted in harm to his clients through additional

delay and attorney fees.2

       We also have serious concerns about Casey’s misrepresentations to

the court and to the tax department.             We have repeatedly stated that

“[o]ur system of justice requires ‘absolute reliability and an impeccable

reputation for honesty.’ ” Gottschalk, 729 N.W.2d at 818 (quoting Comm.

on Prof’l Ethics & Conduct v. Ramey, 512 N.W.2d 569, 571 (Iowa 1994)).
“At its most basic level a court must rely, not alone on the honesty of

lawyers, but also on the reliability of factual representations submitted to

the court.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ackerman,

611 N.W.2d 473, 474 (Iowa 2000).                “Misrepresentation to the court

constitutes a serious breach of professional ethics, warranting a more

severe sanction than neglect.” Gottschalk, 729 N.W.2d at 821.


       2Although   there is evidence in the record that real property was not
appropriately transferred, there was no allegation that this error was related to Casey’s
handling of the estate.
                                    16

      Another major concern we have with Casey’s conduct is his

premature taking of a probate fee and his failure to deposit the fee into a

trust account.    Although in the past we have revoked an attorney’s

license when the attorney deliberately converted a client’s funds, we have

not done so when an attorney has a “ ‘colorable future claim to the

funds.’ ”   Curtis, 749 N.W.2d at 704 (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCann, 712 N.W.2d 89, 97 (Iowa 2006)). Casey had

a colorable claim to these fees, once the estate was closed. Therefore,

while the premature appropriation was a serious one, it does not require

revocation.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Humphrey, 738
N.W.2d 617, 620 (Iowa 2007) (neglect, misrepresentation, and depositing

of probate fees in business account prior to the fees being earned

warranted suspension).

      As previously noted, in determining the appropriate sanction, prior

discipline is an aggravating factor to be considered.     See Piazza, 756

N.W.2d at 699.      In an unrelated proceeding, Casey was privately

admonished by the Board for neglecting a client’s matter.        See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lemanski, 606 N.W.2d 11,

14 (Iowa 2000) (considering private admonition in imposing discipline).

      In crafting an appropriate sanction, we look to prior similar cases

while remaining cognizant of their limited usefulness due to the

variations in their facts.   We also consider the goals of discipline:

deterrence, protection of the public, maintenance of the reputation of the

Bar, and the actor’s fitness to practice law. Humphrey, 738 N.W.2d at

621. In this case, if the neglect evinced by Casey constituted his only

misconduct, under the circumstances, we would be inclined to order a

public reprimand.    See Tompkins, 733 N.W.2d at 670 (neglect of two

client matters and failure to respond to Board warranted public
                                      17

reprimand). However, based upon his misrepresentations and premature

taking of probate fees, we conclude a more serious sanction of a three-

month suspension is warranted, especially in light of our goals of

deterrence and maintenance of the reputation of the Bar. Cf. Humphrey,

738 N.W.2d at 619–21 (neglect of and misrepresentations in six estates

and premature taking of probate fees in three estates warranted six-

month suspension); Earley, 729 N.W.2d at 444 (neglect of several cases,

trust account violation, and failure to respond to Board’s inquiry

warranted four-month suspension); Grotewold, 642 N.W.2d at 293

(neglect of probate estate and small claims matter, misrepresentation,

and   failure   to   respond   to   Board’s   inquiry   warranted   sixty-day

suspension); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Hohenadel, 634 N.W.2d 652, 656–57 (Iowa 2001) (neglect of two client

matters accompanied by misrepresentation to the court and prior

discipline warranted four-month suspension); Horn, 379 N.W.2d at 9–10

(neglect of probate matter, misrepresentations, and failure to cooperate

with Board warranted three-month suspension).

      V. Conclusion.

      Based upon Casey’s neglect of the personal injury and estate

cases, his misrepresentations to the court and department, his

premature taking of probate fees, and his failure to promptly respond to

the Board’s investigation, we believe Casey’s license to practice law

should be suspended for a minimum of three months. Accordingly, his

license is suspended indefinitely with no possibility of reinstatement for

three months. This suspension shall apply to all facets of the practice of

law. Iowa Ct. R. 35.12(3). The respondent shall provide all notifications

required by Iowa Court Rule 35.22.              Upon any application for

reinstatement, Casey shall have the burden to show he has not practiced
                                   18

law during the period of suspension and that he meets the requirement

of Iowa Court Rule 35.13. Costs are taxed to Casey pursuant to Iowa

Court Rule 35.26(1).

      LICENSE SUSPENDED.

      This opinion shall be published.